Title: From Thomas Jefferson to William Branch Giles, 18 January 1805
From: Jefferson, Thomas
To: Giles, William Branch


                  
                     Th: J. to mr Giles 
                     
                     Jan. 18. 05.
                  
                  See the stat. 24. G. 3. (1784.) c. 47. made against smuggling-armed vessels and forfieting the vessels. the 7th. sectn. latter part provides that it shall not extend to vessels having arms or ammunition put on board for the necessary use & defence of such vessel, by license from the Lord High Admiral of G.B. or the commissioners of the admiralty.’ this shews that English vessels cannot arm for defence or other use, but with permission of the Lord High Admiral or board of admiralty; & at the beginning of every war they give a permission under specified regulations.
                  In France, no vessel armed or unarmed, in peace or war, can leave port but on a congé (or license) from the admiral, which is given on making known the vessel, crew, cargo, destination, & condition of the vessel. this of course places arming under his discretion. see 1. Valin. 258.
                  See the Journals of the H. of R. Mar. 19. 1798. the last clause but one in mr Adams’s message, expressing his sentiments. friendly salutations.
               